Citation Nr: 1507304	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to exposure to asbestos.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this case was most recently before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

As noted in the May 2013 and October 2013 Board remands, the RO has not adjudicated the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for PTSD.  See, for example, the December 2009 substantive appeal arguing that depression is secondary to PTSD.  Accordingly, the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Appeals Management Center (AMC) referred this issue to the RO in August 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

No respiratory disability was manifest in service, and the currently claimed respiratory disability is unrelated to service.


CONCLUSION OF LAW

A respiratory disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the September 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for breathing problems (characterized above as a respiratory condition) and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  This notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  Private treatment records that the Veteran authorized VA to obtain are of record.  The Veteran has been medically evaluated in conjunction with her claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the most recent opinion requested by the Board in April 2014 to be adequate for rating purposes.  Specifically, this opinion was conducted based on a review of the pertinent information in the claims file.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  The Veteran was thereafter provided with notice of the opinion and provided a 60-day period of time in which to respond pursuant to 20.903 (2014).  The Veteran responded in December 2014 that she had no additional evidence to submit. Thus, the Board finds that the duty to assist has been fulfilled.

Moreover, there has been substantial compliance with the prior Board remands with respect to obtaining evidence. VA treatment records dating from July 2005 have been associated with the record, as well as Social Security Administration records, and private records from Dr. K.  Following the last remand, a November 2013 letter from VA requested that the Veteran authorize the release of any additional records from Dr. K and from the November 2012 emergency room visit.  She responded in January 2014 that she had no other information or evidence to submit.  

To the extent that the VA examination from June 2013 and November 2013 addendum were not adequate to adjudicate the claim, the Board has obtained a Veterans Hospital Administration opinion, which is adequate, as will be further addressed below.  Accordingly, although an adequate VA examination report and addendum were not obtained as a result of the remands, ultimately, an adequate medical opinion was obtained and there is no prejudice to the Veteran in not substantially complying with the remands in this regard.  

Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The respiratory diseases claimed by the Veteran are not chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, continuity of symptomatology as an alternative means of establishing the required nexus between current disability and service is not applicable in this case.   

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file, which includes her written contentions, service treatment records, VA treatment records and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III.  Analysis

The Veteran claims that her current respiratory disability is due to her military service, including exposure to asbestos.  

In her enlistment examination dated in January 1972, the clinical evaluation was normal besides a scar on her foot.  Similarly, in her discharge examination dated in August 1975, the clinical evaluation was normal and no disability was found.  She had no complaints of breathing problems in her June 1975 report of medical history.  Her military personnel records confirm that she worked as a supply specialist and inventory clerk during his military service.  In a September 1972 questionnaire, the Veteran specifically reported no shortness of breath.

Following service, records from the Social Security Administration (SSA) reflect that the Veteran worked as a painter in various businesses, from 1978 to 1999.

In a May 2003, the Veteran's private physician noted that she had been exposed to Pine Sol solution and Clorox while working as a janitor.  The physician noted that she had both obstructive and restrictive patterns of the disease and thought that her exposure to chemicals was inducing some of her symptoms.

A March 2003 private treatment record notes that she had recently been diagnosed with asthma.  In a June 2003 private treatment record, she had prolonged expiration, expiratory wheeze.  SSA records reflect that the Veteran began using an inhaler in September 2004 for her asthma.  A March 2005 Tennessee Disability examination noted a diagnosis of asthma.

In August 2006, the Veteran was treated for chronic bronchitis.  In December 2007, she was diagnosed with wheezy bronchitis.  In January 2009, the Veteran was diagnosed with chronic bronchitis.

In a November 2006 letter, Dr. M. noted that the Veteran was being evaluated for an asbestos physical.  He reported that she began working in the military and then went to Tennessee Valley Authority.  Exposure started in 1975 when she worked as a painter and asbestos was everywhere, including in the insulation, blanket, gloves, etc.  Upon examination, she was diagnosed with parenchymal abnormalities bilaterally consistent with asbestosis which was due to her occupational exposure to asbestos in the workplace. 

In a September 2008 letter from Dr. K, the physician noted that he previously reviewed the employment exposure and performed history and physical examination, including review of pulmonary function study and chest x-ray.  Dr. K found that he did not hear any evidence for inspiratory crackles upon examination, which is generally considered one of the requirements for the diagnosis of asbestos associated lung disease.  Instead, he found that she demonstrated mild restrictive pulmonary disease.  Concerning exposure, according to measurement provided, the Veteran may have been exposed to asbestos fibers at a concentration 0.0 to 0.5 fibers per cc of air.  The apparent possible work exposure is approximately 15 years.  Based on this finding, it is then reasonable to believe that the duration and concentration of exposure could result in asbestos related lung disease.  Based on all of the available data concerning the Veteran, the physician found that it was impossible to exclude asbestos as the cause of her mild restrictive pulmonary defect.  Therefore, it is reasonable to assume that mild pulmonary limitation is in fact due to asbestos exposure. 

The claims file contains a January 2009 prescription record documenting a prescription for Tiotropium with no refills.  

A June 2013 VA physician opined that it was less likely than not that a respiratory disorder was due to service.  She explained that current chest x-rays were normal had been normal since 2009.  The physician noted that the diagnoses made previously were likely provisional diagnoses.  She noted that the Veteran also worked at Tennessee Valley Authority since 1975 after her military service and could have been exposed to asbestos while working as a painter.  A November 2013 addendum opinion noted review of the November 2006 and September 2008 medical records but again opined there was no current lung condition and that it was likely that those diagnoses were provisional.  

A July 2013 treatment record noted that no bronchodilator was given as Veteran showed no signs of obstruction by ATS guidelines and Pulmonary Functioning Test (PFT) lab protocol.  The PFT was borderline.

In April 2014, the Board requested an opinion be obtained regarding the relationship between the Veteran's current respiratory disability and service.  In an undated opinion, Dr. M. opined that it was at least as likely as not that the Veteran had a respiratory disorder other than bronchitis since 2007.  The examiner explained that she could have had asthma and bronchitis since 2007 but less likely than not any other respiratory disorder, including asbestosis.  Dr. M. further opined that it was less likely than not that her respiratory disabilities were a consequence of the Veteran's military service.  He explained that asthma and bronchitis symptoms can be caused by environmental exposures but do not delay onset.  Given the long interval between the Veteran's military service and the onset of the respiratory symptoms, it is unlikely that an occupational or environmental exposure during the Veteran's military service is the cause of bronchitis symptoms experienced later in life.  The physician further noted that the Veteran's in-service duty as a supply clerk would also not be anticipated to result in significant occupational or environment exposure that would place the Veteran at risk for lung disease.  Any occupational or environmental contribution to the respiratory disorder is thus more likely to have resulted from the Veteran's job as a painter.  The physician also found that it was less likely than not that her respiratory disorder is a consequence of alleged asbestos exposure during the Veteran's military service.  He explained that her symptoms of coughing, wheezing, sputum production and rhinosinusitis are not characteristic of asbestos-related lung disease.  Furthermore, the Veteran worked as a supply clerk which was not an environment where asbestos was actively mined or milled which would cause airborne asbestos fibers.  In addition, the physician found that there was no consistent chest x-ray abnormalities reported that was indicative of asbestos exposure or asbestosis nor reduction in diffusion capacity of carbon monoxide in a single breath (DLCO) to support a finding of asbestos-induced lung fibrosis.  The finding of mild restriction alone is nonspecific and insufficient to support a diagnosis of asbestosis.  The physician further opined that it was less likely than not that the Veteran's diagnoses of bronchitis in August 2006, December 2007 and May 2009 were due to the Veteran's military service, including alleged in-service exposure to asbestos.  He explained that asthma and bronchitis symptoms were caused by environmental or occupational exposures typically while exposure is ongoing rather than present with a delayed onset after exposure is stopped.  Since there was a long interval between the Veteran's military service time and onset of respiratory symptoms, it is thus unlikely that an occupation or environmental exposure during the Veteran's military service caused the bronchitis diagnosed later in life.  In addition, episodic symptoms of bronchitis (coughing, wheezing, sputum production) and rhinosinusitis are also not typical of asbestos-related lung disease.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a respiratory disability.  In that regard, the Board observes that the service treatment records contain no diagnosis, complaint, or abnormal finding pertaining to a chronic respiratory disability.  On the contrary, there is no indication of a respiratory disability in service or for many years thereafter.  The earliest evidence showing any post-service treatment for respiratory complaints dates to May 2003, when the Veteran was found to have an obstructive and restrictive respiratory disease.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  

The records show that the Veteran has had asthma and/or chronic bronchitis during the appeal period.  See Dr. M.'s response to the Board's April 2014 request.

The Board acknowledges the November 2006 letter from Dr. M. which notes that the Veteran was exposed to asbestos beginning in 1975.  The opinion further suggests that she was exposed to asbestos while working as a painter.   The Veteran's military personnel records and records from SSA document that the Veteran worked as a supply clerk during service and as a painter after she was discharged.  Although Dr. M. diagnosed the Veteran with parenchymal abnormalities bilaterally consistent with asbestos, he further notes that it was due to occupational exposure in the workplace.  As the opinion does not relate the disorder to service, the Board affords Dr. M.'s opinion no probative value.  

The Board also acknowledges Dr. K.'s September 2008 letter.  Dr. K. explained that he did not hear any evidence for inspiratory crackles upon examination, which is generally considered one of the requirements for the diagnosis of asbestos associated lung disease.  Instead, he found that she demonstrated mild restrictive pulmonary disease.  Dr. K appears to speculate that the Veteran may have been exposed to a certain concentration of asbestos fibers.  He notes that the exposure was for about 15 years.  While he noted that she was possibly exposed to asbestos for 15 years, he did not indicate the pulmonary limitation was due to asbestos exposure in service.  For this reason, the Board affords Dr. K.'s opinion little probative value.  

In June 2013, the Veteran was afforded a VA examination for her respiratory disability.  The examiner noted that the Veteran worked at Tennessee Valley Authority since 1975 after her military service and could have been exposed to asbestos while working as a painter.  The Board finds the June 2013 examination report and the November 2013 addendum to be inadequate as the examiner failed to find that the Veteran had a current respiratory disability during the period on appeal.  The examiner only noted normal chest x-ray findings since 2009, when the Veteran had filed her appeal in 2007.  See Romanowski v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)  Furthermore, the examiner appears to speculate that the Veteran could have been exposed to asbestos as a painter.  For this reason, the Board affords the examiner's opinion little probative value.  

In a September 2007 statement, the Veteran alleged exposure to asbestos during service.  To the extent that the Veteran has asserted that her claimed respiratory disability is related to exposures in service, the Board notes that such assertions are beyond his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For that reason, the Board requested a medical opinion in April 2014.

In the response to the Board's April 2014 request, Dr. M. concluded that it was less likely than not that the Veteran's current respiratory disability was related to service.  In rendering his opinion, he acknowledged the allegations of exposure to asbestos and diagnoses of asbestos-related diseases.  He explained that the Veteran's symptoms were less likely associated with asbestos-related lung diseases.  He determined that she did not have a respiratory disorder other than an obstructive lung disease such as asthma or bronchitis based on the examinations and tests.  He found that the Veteran likely had asthma or bronchitis during the appeal period which became manifest many years after discharge from the military.  He explained that asthma and bronchitis in August 2006, December 2007 and May 2009 were less likely than not due to the Veteran's military service because they are caused by environmental or occupational exposures typically while exposure is ongoing rather than present with a delayed onset after exposure is stopped.  Dr. M. provided a reasoned opinion, based on complete review of the record.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review and provided a rationale for the opinions which considered the evidence of record.  There is no indication that the physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, based on the highly probative opinion provided by Dr. M. and no evidence of a lung disease prior to 2003, the Board finds that the preponderance of the evidence is against linking the current respiratory disability to the Veteran's military service.  The doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for a lung condition is denied.


REMAND
 
As noted in the April 2012, May 2013 and October 2013 Board remands, the two issues for psychiatric disorders (entitlement to service connection for an acquired psychiatric disorder other than PTSD and whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD) are inherently intertwined.  In that regard, the appellant asserts that depression is secondary to PTSD.  See the December 2009 substantive appeal.  The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD was referred to the RO for appropriate action in the October 2013 Board remand.  The AMC referred this issue to the RO in August 2013 and then returned the claims file to the Board prior to allowing the RO adjudicate the claim for whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for PTSD.  Therefore, the Board must remand the issue of entitlement to service connection for a psychiatric disorder other than PTSD again.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  NOTE THAT THE ISSUE OF WHETHER NEW AND MATERIAL EVIDENCE HAS BEEN SUBMITTED SUFFICIENT TO REOPEN A PREVIOUSLY DENIED CLAIM OF SERVICE CONNECTION FOR PTSD IS INTERTWINED WITH THE ISSUE OF SERVICE CONNECTION FOR DEPRESSION AND CAN NOT BE ADJUDICATED BY THE BOARD UNTIL THE AOJ ADJUDICATES THE PTSD ISSUE WHICH WAS REFERRED TO THE AOJ IN THE INTRODUCTION OF SEVERAL BOARD REMANDS.  THEREFORE, DO NO RETURN THIS CLAIM FILE TO THE BOARD FOR ADJUDICATION OF THE ISSUE OF ENTITLEMENT TO A PSYCHIATRIC DISABILITY UNTIL THE ISSUE OF WHETHER NEW AND MATERIAL EVIDENCE FOR PTSD HAS BEEN ADJUDICATED BY THE AOJ.

2.  After adjudication of the issue of whether new and material evidence has been received for service connection for PTSD, then readjudicate whether service connection is warranted for an acquired psychiatric disability.  If the claim for entitlement to service connection for an acquired psychiatric disability remains denied, the Veteran and her representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






Department of Veterans Affairs


